               Case 19-11292-JTD            Doc 1640        Filed 05/03/21       Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                                  Chapter 11

 INSYS THERAPEUTICS, INC., et al.,                       Case No. 19-11292 (JTD)

                  Liquidating Debtors.1                  (Jointly Administered)
                                                         Hearing Date: May 19, 2021 at 11:00 a.m. (ET)
                                                         Objection Deadline: May 12, 2021 at 4:00 p.m. (ET)



MOTION OF THE LIQUIDATING TRUSTEE OF THE INSYS LIQUIDATION TRUST
FOR ENTRY OF AN ORDER EXTENDING THE TIME TO OBJECT TO ALL CLAIMS


          William Henrich, in his capacity as liquidating trustee (the “Trustee”) of the Insys

Liquidation Trust (the “Liquidation Trust”), as successor in interest to the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), hereby moves this Court (the

“Motion”) for entry of an order, substantially in the form attached hereto as Exhibit A, pursuant

to sections 105(a) of 11 U.S.C. §§ 101-1532 (as amended and applicable herein, the “Bankruptcy

Code”) and Rules 3007 and 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), extending the Administrative Claims Objection Deadline and Non-

Administrative Claims Objection Deadline (both defined below) through and including January

28, 2022. In support of the Motion, the Trustee respectfully represents as follows:

                                             BACKGROUND

          1.     On June 10, 2019 (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).



          1
            The Liquidating Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659), Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155).
                  Case 19-11292-JTD              Doc 1640         Filed 05/03/21      Page 2 of 8




           2.       On June 20, 2019, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors in these

Chapter 11 Cases (the “Committee”). No trustee or examiner has been appointed in these

Chapter 11 Cases.

           3.       On January 16, 2020, this Court entered an order [Docket No. 1115] (the

“Confirmation Order”) confirming the Second Amended Joint Chapter 11 Plan of Liquidation of

Insys Therapeutics, Inc. and Its Affiliated Debtors (the “Plan”) in the Chapter 11 Cases.

           4.       On February 18, 2020 (the “Effective Date”), the Plan became effective in

accordance with its terms and, in accordance with the Plan, Confirmation Order and that certain

Trust Agreement for Insys Liquidation Trust (the “Trust Agreement”), certain assets2 of the

Debtors existing as of such date were transferred to and became vested in the Liquidation Trust,

and William Henrich was appointed the Trustee of the Liquidation Trust.

           5.       In accordance with the Plan and the Trust Agreement, from and after the Effective

Date, objections to various claims3 may be prosecuted by the Trustee. See e.g., Section 7.1 of

the Plan.

           6.       Pursuant to the Confirmation Order and the Plan, the deadline to object to claims

(other than Administrative Claims) (the “Non-Administrative Claims”) is one-hundred eighty

(180) days following the later of the (a) Effective Date and (b) the date that a proof of claim is

filed or amended or on such later date as fixed by this Court (the “Non-Administrative Claims

Objection Deadline”).           See Section 7.1 of the Plan.           Upon motion, an order was entered


2
 These assets include all assets of the Debtors other than (i) the VRT Operating Reserve, (ii) the Products Liability
Insurance Rights, and (iii) any Interests held by Liquidating Debtors in other Liquidating Debtors, as defined in the
Plan.

3
    Other than Personal Injury Claims (as defined in the Plan).


                                                            2
              Case 19-11292-JTD        Doc 1640      Filed 05/03/21     Page 3 of 8




extending the Non-Administrative Claims Objection Deadline to February 16, 2021 [Docket No.

1353]. Upon further order, the Non-Administrative Claims Objection Deadline was further

extended to August 31, 2021 [Docket No. 1468].

         7.    Pursuant to the Confirmation Order and the Plan, the deadline to file for unpaid

claims arising between the Petition Date and through and including the Effective Date (the

“Administrative Claims”, together with the Non-Administrative Claims, the “Claims”) is April

20, 2020 (the “Administrative Bar Date”). Under the Plan, objections to Administrative Claims

are to be filed no later than one hundred-twenty (120) days after the Effective Date, or such other

date may be fixed by the Bankruptcy Court. See Section 2.2 of the Plan (the “Administrative

Claims Objection Deadline”).      Given the foregoing, the Trustee’s initial deadline to file

objections to Administrative Expense Claims (other than Professional Fee Claims) was June 17,

2020. Upon motion, an order was entered extending the Administrative Claims Objection

Deadline through and including December 17, 2020 [Docket No. 1337]. Upon further order, the

Administrative Claims Objection Deadline was further extended to June 17, 2021 [Docket No.

1446].

         8.    To date, the Trustee has filed eleven (11) omnibus claims objections and has

expunged approximately seven hundred fifty (750) claims. [Docket Nos., 1396, 1147, 1448,

1449, 1450, 1451, 1452, 1453]. Most recently, the Trustee filed two (2) substantive omnibus

claim objections seeking to expunge approximately three hundred (300) claims (the “Pending

Claim Objections”) [Docket Nos. 1589 and 1590]. The Trustee’s review of claims is ongoing,

and the Trustee expects to file more substantive omnibus claim objections in the next month.

The Trustee continues to actively evaluate hundreds of other claims and anticipates that more




                                                3
               Case 19-11292-JTD        Doc 1640      Filed 05/03/21      Page 4 of 8




claim objections will be filed as a result of that review. The Trustee has also been in active

discussions to try to resolve certain other claims.

       9.      In the recent couple of months, the Liquidation Trust has commenced eighty-six

(86) avoidance actions under §§547(b) and 550 of the Bankruptcy Code (the “Avoidance

Actions”) and expects to file more. The Trustee is also working on myriad other tasks he is

charged with by the Trust.

       10.     Given the foregoing, the volume of work the Trustee is undertaking to analyze the

thousands of claims in this case as well as other tasks he is charged with, and the reasons set

forth below, the Trustee seeks to extend the Non-Administrative Claims Objection Deadline and

the Administrative Claims Objection Deadline (together, the Claims Objection Deadline”) to a

unified date of January 28, 2022.

                                 JURISDICTION AND VENUE

       11.     The Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and Sections VII and II of the Plan. This is a core proceeding under 28 U.S.C. § 157(b).

Venue of these cases and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       12.     The statutory predicate for the relief requested herein is Bankruptcy Code sections

105(a) and 502. Such relief is also warranted under Bankruptcy Rules 3007 and 9006 and Local

Rule 9006-2.

       13.     The Trustee consents pursuant to Local Rule 9013-1(f) to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.




                                                  4
              Case 19-11292-JTD           Doc 1640       Filed 05/03/21      Page 5 of 8




                                       RELIEF REQUESTED

        14.     By this Motion, the Trustee seeks entry of an order, substantially in the form

attached hereto, pursuant to sections 102 and 105 of the Bankruptcy Code, Bankruptcy Rules

3007 and 9006 and Local Rule 9006-2, extending the Claims Objection Deadline through and

including January 28, 2022.

        15.     To date, over four thousand (4,000) proofs of claim aggregating approximately at

least $10,800,000,0004 have been filed. Since the Effective Date, the Trustee and his

professionals have been diligently reconciling and reviewing claims, and have been in

continuous discussions with claimants in an effort to consensually resolve such claims.

Hundreds of claims have been resolved or expunged through the aforementioned omnibus

motions and through discussions directly with claimants.

        16.     Since the Trustee’s last extension requests, the Trustee has reduced (or seeks to

reduce) the number of asserted Administrative Claims by approximately seventy-five percent

through settlement and the Pending Claim Objections. Specifically, through Pending Claim

Objections, the Trustee and his professionals seek to disallow approximately: a) $20 million in

asserted Administrative Claims, b) $20 million in asserted secured claims, c) $40 million in

priority claims, and d) $1.4 million in general unsecured non-priority claims. Additionally, the

Trustee and his professionals continue to discuss resolutions with certain holders of complex

Administrative Claims and priority claims, and will only resort to filing formal objections if

settlements cannot be achieved. The additional time will allow the parties to continue in these

discussions and, hopefully, minimize or eliminate the need to waste judicial resources on claim

objections.

4
  Upon information and belief, these figures do not include Personal Injury Claims and are subject to many
unliquidated and contingent claims.


                                                    5
             Case 19-11292-JTD         Doc 1640      Filed 05/03/21     Page 6 of 8




       17.     Due to the complexity of the claims and distribution processes in this case, the

Trustee and his professionals have spent an extensive amount of time setting up and working on

multiple tracks to review and reconcile certain classes of claims. As set forth under the Plan and

related supplements, such processes require a comprehensive review of claims. The Trustee and

his professionals have been and will continue to diligently and efficiently working through these

processes.

       18.     In addition to the claims review process, the Trustee and his professionals have

been working to liquidate and recover assets, including prosecuting the Avoidance Actions and

evaluating other potential causes of action, liquidating assets, following-up on asset sales from

the Chapter 11 cases, addressing lawsuits that continue to be filed across the country, responding

to creditor inquiries, and attending to Trust administration, among other things.

       19.     Given the competing demands and the sheer volume of Claims filed in these

cases, the Trustee believes he will require more time than he currently has in order to review,

conduct due diligence and object, if necessary, to all Claims. Lastly, as expected, efforts to

review and reconcile claims have been further complicated by the general business disruption

caused by the Coronavirus pandemic that has, at times, effectively shut down large segments of

the country and complicated work in general. Given the complexity of the Plan and Claims filed

along with the unanticipated complications created by the current pandemic, the Trustee will

require more time to review, analyze and if necessary, object to the Claims.

                                 APPLICABLE AUTHORITY

       20.     Bankruptcy Rule 9006(b) provides that the Court may extend a time period

provided under the Bankruptcy Rules or order of the Court, except for time periods provided

under certain Bankruptcy Rules that are not applicable here. See Fed. R. Bankr. P. 9006(b).



                                                 6
              Case 19-11292-JTD         Doc 1640      Filed 05/03/21      Page 7 of 8




       21.     Bankruptcy Code section 105(a) provides that “[t]he court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). In addition, it is generally recognized that “[s]ection 105(a) authorizes the

bankruptcy court, or the district court sitting in bankruptcy, to fashion such orders as are required

to further the substantive provisions of the Code.” See In re Morristown & E. R. Co., 885 F.2d

98, 100 (3d Cir. 1989) (citing COLLIER ON BANKRUPTCY, ¶ 105.04 at 105-15 & n. 5 (15th

rev. ed. 1989)). Moreover, the Confirmation Order provides that the Claims Objection Deadline

may be extended to a date as designated in a final order of this Court.

       22.     In this instance, sufficient cause exists to extend further the Non-Administrative

Claims Objection Deadline and the Administrative Claims Objection Deadline. The requested

extension of time will provide the Trustee the opportunity to continue its claims review and

analysis, object to Claims that are factually and legally unsupportable, and attempt to negotiate

the resolution of such objections. Creating a unified date for both the Non-Administrative

Claims Objection Deadline and Administrative Claims Objection Deadline will streamline the

process, lessen Trust’s administrative burdens, and avoid multiple applications to the Court.

                                             NOTICE

       23.     Notice of this Motion has been given to the Office of the United States Trustee

and any other party entitled to notice pursuant to Bankruptcy Rule 2002. In light of the nature of

the relief requested, the Trustee submits that no further notice is required.




                                                  7
              Case 19-11292-JTD      Doc 1640      Filed 05/03/21    Page 8 of 8




                                       CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enter an order,

substantially in the form attached hereto as Exhibit A, extending the Claims Objection Deadline

through and including January 28, 2022 and granting to the Trustee such other and further the

relief as is just and proper.



Dated: May 3, 2021
                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Matthew O. Talmo
                                                   Derek C. Abbott (No. 3376)
                                                   Matthew O. Talmo (No. 6333)
                                                   1201 N. Market Street, 16th Floor
                                                   P.O. Box 1347
                                                   Wilmington, DE 19899-1347
                                                   Telephone: (302) 658-9200
                                                   Facsimile: (302) 658-3989
                                                   dabbott@morrisnichols.com
                                                   mtalmo@morrisnichols.com

                                                   -and-

                                                   HALPERIN BATTAGLIA BENZIJA,
                                                   LLP
                                                   Alan D. Halperin
                                                   Scott A. Ziluck
                                                   Ligee Gu
                                                   40 Wall Street, 37th Floor
                                                   New York, NY 10005
                                                   Telephone: (212) 765-9100
                                                   Facsimile: (212) 765-0964
                                                   ahalperin@halperinlaw.com
                                                   sziluck@halperinlaw.com
                                                   lgu@halperinlaw.com

                                                   Counsel to the Trustee of the Insys
                                                   Liquidation Trust




                                              8
